DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: an application filed on 01/12/2021.
Claims 1-12 are currently pending.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 and 04/21/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanada (US 2019/0197303) in view of Hirohata et al. (US 2012/0120444, hereinafter Hirohata).

	Regarding claim 1, Kanada teaches: An image processing system that computerizes a document (see fig. 1, and [0032], A system that includes the image processing apparatus 10 and the scanner 30 illustrated in FIG. 1 may be regarded as one invention), comprising: 
a memory that stores a program (fig. 1, memory ROM 11b); and 
a processor that executes the program to perform: displaying a user interface screen for setting a property to a scanned image obtained by scanning the document (fig. 1, CPU 11a, [0029], The control unit 11 controls behaviors of the image processing apparatus 10 by the processor (CPU 11a) executing arithmetic processing in accordance with a program saved in the ROM 11b. The program A is an application for executing saving and management of the document image data.); and  
controlling a display on the user interface screen, wherein on the user interface screen, at least a preview pane that is an area preview-displaying the scanned image (fig. 7, preview display of scanned receipt and [0084], In the example in FIG. 7, the scanning data management screen 50 includes an original document image display section 51 on the left side of the screen) and a property pane that is an area to which a setting value of each setting item of the property is input exist (fig. 7, right side displays setting values and [0084], In the example in FIG. 7, the scanning data management screen 50 includes a plurality of setting input sections on the right side of the screen. The user can perform inputs based on the content of the original document to the respective setting input sections.).




	However, Hirohata teaches: the controlling performs, in a case where an operation event of a selection operation for one of text blocks within the scanned image preview-displayed in the preview pane is detected (fig. 18 and figs. 24, [0186, 0200], For instance, in a case where the regions surrounded by thick lines in FIG. 18 are designated as the OCR regions, regions as like regions a1 to a3 that are not surrounded by borders are designated by the user by designating a starting point S and an end point E of a region which is to serve as the OCR region.), displaying a label for the text block, which indicates a setting item with which the text block for which the operation event has been detected is associated among the setting items displayed in the property pane ((fig. 18 and figs. 24 [0228], For example, if the OCR region in the stored information of the ledger sheet is set as illustrated in FIG. 18, and the ledger sheet document is a document as illustrated in FIG. 24(a), a partial image data corresponding to the OCR region to be processed is to be extracted from among the partial image data illustrated in FIG. 24(b). A partial image extraction section (not illustrated) which performs the process of extracting the partial image data of the OCR region may be provided separately to the control section 7.).  


The motivation for the combination is that Kanada and Hirohata are in the same field of endeavor, mainly image processing apparatus.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kanada to a include the controlling performs, in a case where an operation event of a selection operation for one of text blocks within the scanned image preview-displayed in the preview pane is detected, displaying a label for the text block, which indicates a setting item with which the text block for which the operation event has been detected is associated among the setting items displayed in the property pane as taught by Hirohata. The motivation/suggestion would have been to further enhance/improve the image processing system since doing so would allow for OCR region of the scanned document to be extracted therefore saving the user time from having to manually input the information/data from the scanned document. 

Regarding claim 2, Kanada and Hirohata teach: The image processing system according to claim 1, wherein 
in a case where an operation event of a selection operation for one of text blocks within the scanned image preview-displayed in the preview pane is detected (Hirohata, see fig. 18 and figs. 24, [0186, 0200], For instance, in a case where the regions surrounded by thick lines in FIG. 18 are designated as the OCR regions), the controlling: 
performs acquiring information relating to the text block for which the operation event has been detected and information relating to the text block associated with each setting item displayed in the property pane (Hirohata, see figs 18 and 24, [0228], a partial image data corresponding to the OCR region to be processed is to be extracted from among the partial image data illustrated in FIG. 24(b).); and 

 
 
Regarding claim 3, Kanada and Hirohata teach: The image processing system according to claim 2, wherein the information relating to the text block is information on a position and a size of the text block and on a recognized character string obtained by performing optical character recognition processing for the text block (Hirohata, see figs. 18, 19a-19b, fig. 22, 24a and 24b, and [0186-0187], FIG. 18 are designated as the OCR regions, regions as like regions a1 to a3 that are not surrounded by borders are designated by the user by designating a starting point S and an end point E of a region which is to serve as the OCR region. More specifically, as illustrated in FIG. 19(a), a position set as the starting point S of the OCR region in the document image displayed on the display section of the operation panel 8). 

Regarding claim 4, Kanada and Hirohata teach: The image processing system according to claim 1, wherein in the label, at least information on an item name of the setting item associated with the text block for which the operation event has been detected is included (Hirohata, see fig. 2, item name and figs. 24b, and [00228], the ledger sheet document is a document as illustrated in FIG. 24(a), a partial image data corresponding to the OCR region to be processed is to be extracted from among the partial image data illustrated in FIG. 24(b).). 



Regarding claim 6, Kanada and Hirohata teach: The image processing system according to claim 5, wherein the identifier is one of a color, a figure, and a character string (Hirohata, fig. 22, character size), allocated to each setting item. 

Regarding claim 7, Kanada and Hirohata teach: The image processing system according to claim 1, wherein the controlling performs displaying the label in a tool-tip format in a case where the selection operation is a hover operation or a mouse over operation (Hirohata, see fig. 18 and fig. 19a-19b, using mouse/input device to make selection of the area needed to perform OCR shown in fig. 18 and 19). 

Regarding claim 8, Kanada and Hirohata teach: The image processing system according to claim 1, wherein 
the controlling performs, in a case where an operation event of a selection operation for one of setting items displayed in the property pane is detected, displaying a label indicating a setting item for a text block associated with the setting item for which the operation event has been detected among text blocks within the scanned image preview-displayed in the preview pane (Hirohata, see figs. For example, if the OCR region in the stored information of the ledger sheet is set as illustrated in FIG. 18, and the ledger sheet document is a document as illustrated in FIG. 24(a), a partial image data corresponding to the OCR region to be processed is to be extracted from among the partial image data illustrated in FIG. 24(b).
 


Regarding claim 10, Kanada and Hirohata teach: The image processing system according to claim 1, wherein the property is a file name that is attached in a case where the scanned image is computerized (Hirohata, [0177-0180], On the other hand, if it is determined in S22 that a new ledger sheet is to be stored, the control section 7 accepts a reading condition entered by the user from the operation panel 8 (S23).).

Claims 11 and 12 are rejected for reasons similar to claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW H LAM/
Primary Examiner, Art Unit 2675